       Case 1:98-cv-05688-LJO Document 241 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PROJECT SENTINEL; DOREEN CORDERO;                      No. 1:98-cv-05688-LJO
     and JILL HICKEY, individually and on behalf
12   of the GENERAL PUBLIC,
13                      Plaintiffs,                         ORDER DISCONTINUING
                                                            COMPLIANCE STATEMENT
14          v.                                              REQUIREMENT
15   KAMAL LAL and USHA LAL, individually;                  (Doc. No. 195)
     KAMAL LAL, in his capacity as Trustee of the
16   LAL FAMILY TRUST OF 1998; and BABU
     PRASAD, in his capacity as Trustee of the LAL
17   FAMILY TRUST OF 1998,
18                      Defendants.
19

20          This is a housing discrimination case filed on June 22, 1998, in which the parties entered

21   into a consent decree on May 22, 2000. (See Doc. No. 195.) The decree requires that “[e]ach

22   year on the anniversary date of the entry of this consent decree, defendants and their Authorized

23   Rental Agent(s) shall file with this Court and serve [plaintiff] Project Sentinel with a statement

24   signed under penalty of perjury verifying” certain information specified in the agreement, “over

25   the last year.” (Id. at § II(13).) The Court retained jurisdiction for purposes of enforcement, (id.

26   at § II(14)), and the docket demonstrates annual compliance reports filed by defendant Kamal Lal

27   from 2005 through 2020, (Doc. Nos. 223-238). During the certification period referenced, no

28   enforcement action has been initiated or requested.
                                                       1
       Case 1:98-cv-05688-LJO Document 241 Filed 03/26/21 Page 2 of 2


 1          On May 18, 2020, the court issued an order to show cause directing plaintiff to explain in

 2   writing whether continued annual certification remains necessary in this matter. (Doc. No. 239.)

 3   Plaintiffs timely responded, indicating their belief that “[i]In light of the length of time that has

 4   passed since issuance of the consent decree, defendant’s compliance with the annual certification

 5   requirement for the last fifteen years, and the lack of enforcement actions initiated or requested

 6   during the duration of the consent decree,” annual certification to the court is no longer necessary.

 7   (Doc. No. 240.) The court agrees with that assessment for the reasons as given by plaintiffs in

 8   their response to the order to show cause. Accordingly, the annual certification requirement is

 9   hereby terminated and discontinued. All other provisions of the consent decree that have ongoing

10   requirements or prohibitions shall remain in effect.

11   IT IS SO ORDERED.
12
        Dated:     March 25, 2021
13                                                          UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
